DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/512915, filed 7/16/2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation or division.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/30/2022 and 5/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-9 and 20 are allowed.
Claims 1-9 are allowable because the prior art of record does not disclose or make obvious a method of printing using a printing system, the method comprising the step of “determining a respective time-interval-specific stretch factor SF(TIi) for the reference protion RF, based on a mathematical relationship between a time-interval-specific stretched length Xest(TIi) and a fixed physical distance Xfix between the upstream and downstream print bars.”  It is this limitation, in combination with other features and limitations of claim 1, that makes these claims allowable over the prior art of record.
Claim 20 are allowable because the prior art of record does not disclose or make obvious a printing system comprising “electronic circuitry for controlling a spacing between respective ink droplets deposited by the upstream and downstream print bars onto the ITM and other ink droplets according to a calculated time-interval-specific stretch factor SF(TIi) so as to compensate for stretching of the reference portion RF of the ITM,” wherein “a time-interval-specific stretch factor SF(TIi) for each time interval TIi is based on a mathematical relationship between a time-interval-specific stretched length Xest(TIi) and a fixed physical distance Xfix, the time-interval specific stretched length Xest(TIi) being the sum of M segment-lengths Xseg(TIi) corresponding to local velocities V measured under at least one of the upstream and downstream print bars.”  It is this limitation, in combination with other features and limitations of claim 20, that makes this claim allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eun et al. (US 2010/0123752 A1) disclose a method of printing using a printing system that measures a local velocity of a web (via encoders 62, 64: paragraph 28), the local velocity measurements being used to determine an amount of web stretch (paragraph 27).  However, Eun et al. do not expressly disclose determining a time-interval specific stretch factor “based on a mathematical relationship between a time-specific stretched length and a fixed physical distance between the upstream and downstream print bars.”
Schnabel et al. (US 2013/0235139 A1) disclose a method of printing using a printing system that measures a local velocity of a reference portion of a web (between clamping points 102, 103: Figs. 1-2), wherein a stretch factor (stretch e(s)) is determined for the reference portion.  However, Schnabel et al.’s stretch factor is not determined “based on a mathematical relationship between a time-specific stretched length and a fixed physical distance between the upstream and downstream print bars.”
Landa et al. (US 2015/0042736 A1) disclose a method of printing using a printing system that measures a local velocity of a reference portion of an intermediate transfer member (paragraph 255-257 & S811) and determines a change in the length of the intermediate transfer member (paragraphs 229, 264-272).  Landa et al. do not expressly disclose determining a time-interval specific stretch factor “based on a mathematical relationship between a time-specific stretched length and a fixed physical distance between the upstream and downstream print bars.”
	Landa et al. (US 2018/0093470 A1) disclose a method of printing using a printing system that measures a local velocity of a reference portion of an intermediate transfer member so as to determine the current length of the intermediate transfer member (paragraphs 57-62).  Landa et al. do not expressly disclose determining a time-interval specific stretch factor “based on a mathematical relationship between a time-specific stretched length and a fixed physical distance between the upstream and downstream print bars.”

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/            Primary Examiner, Art Unit 2853